Watts, J. Com. App.—
Upon the trial below the appellant introduced as a witness Hardy Eddins, the superintendent of appellant’s railway, and asked him the following questions: “What are the duties and authority of the conductor of a railway train on said railway; and was the instigation of- the arrest of- a man who was charged with passing counterfeit money within the scope, sphere or range of a conductor, or not ? ” Appellee objected *165to the witness answering the questions, and the court sustained the objection. The point was saved by bill, is assigned as error, and relied upon in the brief of counsel.
The duty and authority of a conductor, considered as a matter of law, does not extend beyond that specified in the statute. He is there recognized as the officer or agent of the corporation in charge of the train, with authority to collect fare from the passengers, and power to put them out of the cars if they refuse to pay. He is made criminally liable for injuries resulting from negligence in the formation of passenger trains under his control.
Outside of these and some other unimportant provisions relating to conductors, his powers, duties and obligations are not defined by law; to the extent mentioned he is liable, and can lawfully' exercise the authority conferred; and as between the corporation and strangers, the former cannot, for the purpose of avoiding a liability, qualify or limit the authority thus conferred upon the conductor as its agent, by instructions or otherwise. In these particulars the authority of the conductor to act for the corporation is a matter of law, the extent of which is to be determined by the statute. Beyond this tho conductor must be held as the agent of the corporation, with such power and authority as is conferred upon him by the principal, the extent of which is a question of fact to be determined by the evidence.
In the case before us it is distinctly alleged that the conductor was acting within the scope of his authority in making the affidavit, causing appellee to be arrested and wrongfully confined in prison; and for that reason the corporation was liable for the injuries resulting from each and all of these acts of the conductor. As a matter of law, it cannot be said that it was within the scope of the power and duty of the conductor, as agent of the corporation, to institute the prosecution, and to cause appellee to be confined in the county jail. These are *166questions of fact to be determined by the jury from the evidence.
If, as a matter of fact, the conductor wrongfully expelled the appellee from the cars, or procured it to be done by others, or wrongfully prevented the appellee from going on to the point of destination, or procured it to be done by others, the company, as a matter of law, would be liable to appellee for the actual damages resulting therefrom.
So also, if the corporation had expressly empowered or instructed the conductor to institute legal proceedings against passengers, and cause them to be arrested and confined in prison upon such charges; it would undoubtedly be liable for the acts of the conductor coming within the scope of such authority.
And notwithstanding the general rule that the principal is not liable in exemplary damages for the unauthorized malicious acts of the agent, still, if the principal should ratify or accept such acts of the agent, it thereby becomes liable for the damages, as well exemplary as actual, resulting from the act. As an illustration of this doctrine, if the prosecution instituted against appellee by the conductor was malicious and unfounded, and instituted without the authority of the corporation, still, if it afterwards took up and carried on that prosecution, this would constitute a ratification of the act of. the agent. For upon sound, equitable considerations, the corporation would not be allowed to accept the benefits resulting from the malicious acts of its agent without being compelled to assume the burdens justly attaching to the acts.
Under the issues as presented by the respective pleadings of the parties, the testimony excluded by the court should have been admitted, for it was asserted by the appellee that the acts of the conductor throughout came ■within the scope of his authority as agent of the com*167pany; while it is claimed by the appellant that the conductor was acting throughout beyond and outside of the limits of his agency. The issue thus made was one of fact to be determined by the evidence, and that offered by appellant and excluded by the court was pertinent to the issue.
Besides, the court instructed the jury that if they believed from the evidence “that the agents or employees of the company, under the guise of acting in discharge of the duties of their station, did. wantonly and maliciously, and without probable cause, expel the plaintiff from the cars after he had paid his fare in good and lawful money, and had him arrested upon a criminal charge without probable cause, the company would be liable to the plaintiff for such wanton and malicious action of its agents and employees, not only for the actual damages sustained by the plaintiff, but the jury are authorized to give such punitory damages as the jury in their discretion may deem right.”
This charge is in direct conflict with the doctrine announced in the case of Hays v. H. G. N. R. R. Co., 46 Tex., 280. It is there held that the principal, whether a natural or artificial person, is not liable in exemplary damages for the unauthorized malicious acts of the agent, unless such acts had been ratified or accepted by the principal.
The error arising from the exclusion of the evidence-offered by appellant was intensified by the error contained in the charge.
Appellant’s motion to quash the service was properly overruled. The objection was as to the name of the appellant as stated in the citation; the only difference in the name of the corporation as found in the charter, and that used in the citation, consisted in the use of the word “railroad” in the latter, instead of that of “railway” used in the charter. The name of the corporation was *168sufficiently stated in the citation, and there was no error .in overruling the motion to quash the service.
[Opinion delivered January 30, 1882.]
The grounds of the demurrer to the petition was that of misjoinder of causes of action, in this: that a recovery was sought for damages in ejecting the appellee from the cars, also damages for the illegal arrest. It was substantially held in the case of De Gress v. Hubbard, decided at the last Austin term (Law Journal, vol. IV, No. 15, p. 717), that the question raised by the demurrer in this case is one that in a great measure must be left to the sound discretion of the court; and unless the record discloses a palpable abuse of that discretion, the ruling will not be reviewed.
The demurrers were properly overruled. The other errors complained of are such as will not likely occur on another trial.
We conclude that the judgment ought to be reversed and the cause remanded.
Reversed and remanded.